Citation Nr: 0209054	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-07 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for 
psychoneurosis.

2.  Entitlement to an increased evaluation for low back 
strain with degenerative changes, currently evaluated as 60 
percent disabling.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from August 1942 to April 
1943.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The January 1998 rating decision, in 
pertinent part, denied the veteran's request for an increased 
evaluation in excess of 20 percent for service-connected low 
back disability, and denied entitlement to a separate and 
compensable evaluation for psychoneurosis.  In a subsequent 
rating decision in August 1999, the evaluation for low back 
disability was increased to 40 percent disabling.  The Board 
remanded the claims in August 2000.  By a rating decision 
issued in March 2002, the RO increased the disability 
evaluation assigned for low back strain with degenerative 
changes to 60 percent.  As the veteran has not expressly 
indicated that he wishes to limit his appeal to that 
particular rating, the claim for an increased rating for this 
disability remains in controversy.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  The claims again return to the Board 
for appellate review.

The Board's August 2000 decision included remand of a claim 
of entitlement to service connection for bilateral lower 
extremity cramps, numbness, and peripheral neuropathy, 
claimed as secondary to service-connected residuals of a low 
back strain with degenerative changes and degenerative disc 
disease, and remand of a claim for a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  By a rating decision 
issued in March 2002, the RO granted service connection for 
peripheral neuropathy, right lower extremity, associated with 
low back strain with degenerative changes, and for peripheral 
neuropathy, left lower extremity, associated with low back 
strain with degenerative changes.  In addition, the RO 
awarded TDIU benefits.  The record before the Board for 
appellate review does not reflect that the veteran has 
disagreed with any aspect of these awards.  These issues are 
not before the Board at this time.  

The veteran revoked his authorization for his representative 
in a written statement dated in April 2002.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issues on appeal has been obtained, and all duties to the 
veteran, have been fulfilled.

2.  The veteran failed to report for a scheduled VA 
psychiatric examination that the Board determined was 
necessary for proper adjudication of his claim of entitlement 
to a compensable evaluation for his service-connected 
psychoneurosis; that disability was not manifested by any 
symptomatology on prior VA examination.

3.  The veteran's service-connected low back strain with 
degenerative changes is currently manifested by constant back 
pain, severe limitation of flexion of the lumbar spine, and 
by abnormalities on radiologic examination, but not by 
sciatic neuropathy, inability to walk or perform activities 
of daily living, absent ankle jerks, or other neurologic 
findings.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for psychoneurosis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.655, 
4.130, Diagnostic Code 9410 (2001).

2.  The criteria for an evaluation in excess of 60 percent 
for low back strain with degenerative changes have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the pain from his service-connected 
low back disability causes symptoms of psychoneurosis, and 
that he is entitled to a compensable evaluation for that 
service-connected disability.  He also contends that his 
service-connected low back disability is more disabling than 
the current 60 percent evaluation reflects.  

The Board's August 2000 remand informed the veteran of the 
evidence needed to substantiate his claims for increased 
evaluations for his service-connected disabilities.  
Thereafter, by a supplemental statement of the case (SSOC) 
issued in April 2002, the veteran was provided with specific 
notification of the provisions of the Veterans Claims 
Assistance Act of 2000, now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001) (VCAA).  
The veteran has been afforded VA examinations and has been 
offered the opportunity to submit or identify evidence which 
might be relevant to substantiate his claim.  All duties to 
the veteran, including those specified in the VCAA, have been 
met. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

1. Claim for compensable evaluation for psychoneurosis

Historically, by a rating decision dated in January 1944, the 
veteran was awarded service connection for psychoneurosis, 
and a 10 percent evaluation was assigned for that disability.  
By a February 1945 rating decision, the RO recharacterized 
the veteran's symptomatology, including complaints of pain, 
as manifestations of osteoarthritis of the lumbar spine.  
However, the RO did not formally sever service connection for 
psychoneurosis, although the veteran no longer received 
compensation for that disability.  See 38 C.F.R. § 3.105 
(procedural requirements for severance of service 
connection).  As that grant of service connection has been in 
effect for more than 50 years, the grant of service 
connection is protected.  38 U.S.C.A. § 1159; 38 C.F.R. § 
3.957 (awards in effect for more than 10 years may not be 
severed except for fraud or lack of requisite military 
service); see also VAOPGCPREC 6-2002.  Because the award of 
service connection for psychoneurosis has not been formally 
severed, the veteran's claim for a separate, compensable 
evaluation for psychoneurosis constitutes a claim for an 
increased evaluation.

On VA examination conducted in October 1997, the veteran told 
the examiner that he was labeled as psychoneurotic prior to 
service because he expressed irritation with the prolonged 
induction process related to evaluation of a pre-existing 
back injury.  In 1943, after the veteran incurred a back 
injury in service, symptoms including fainting spells, 
excessive perspiration, and abnormal concern over bodily 
functions, were noted in the clinical records.  He reported 
feeling despair and moderate depression at that time because 
he was thought to be malingering, although the pain and 
limited mobility were severe and the medical care was not 
reducing the pain.  The examiner noted that post-discharge VA 
examination conducted in 1944 disclosed no psychoneurotic 
symptomatology.  The veteran reported that he did not have 
any emotional or psychiatric problems as an adult after his 
service discharge.  He worked as a glass bender until 1981, 
when he retired.  

The veteran's thoughts were organized.  His speech was 
appropriate in tempo, volume, and rate.  All behavior was 
appropriate.  Appearance and personal hygiene were adequate.  
A broad range of affect was noted.  The veteran was 
"definitely" oriented and his memory was intact.  He reported 
panic-type reactions in recent years.  He reported worry 
about his finances but denied depression.  No impulse control 
problems were noted.  The veteran laughed and joked during 
the interview.  The geriatric depression scale was 
administered and disclosed no current depression.  The 
examiner concluded that the veteran experienced adjustment 
problems with anxiety and depression when he sustained a back 
injury at age 17, and likely suffered from depression and 
anxiety associated with the increased back discomfort 
incurred while in service.  The examiner concluded that the 
veteran probably had a reactive depression or adjustment 
disorder during service.  The examiner assigned no diagnosis 
for current problems other than age-related cognitive 
decline, by veteran report.  

The Board's August 2000 remand directed the RO to afford the 
veteran further psychiatric examination.  An examination was 
scheduled, but the veteran declined the examination.  The RO 
noted that he was advised of the consequences of failure to 
report for examination at the time he canceled the 
appointment.  The veteran was notified, in an April 2002 
SSOC, that he had been scheduled for psychiatric examination 
and had not reported.  There is no indication that the 
veteran thereafter contacted VA regarding that examination.  

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, regulations provide 
that the claim shall be denied.  38 C.F.R. § 3.655.  The 
veteran failed to report for the scheduled VA psychiatric 
examination, an examination that was scheduled in conjunction 
with claim for an increased (separate and compensable) 
evaluation, and has not provided evidence of good cause for 
the failure to so report.  The regulatory provision requires 
that the claim for a separate, compensable evaluation for 
psychoneurosis be denied.

The Board notes that the evidence of record as to the 
notification that the RO provided to the veteran regarding 
the consequences of failure to report does not unequivocally 
indicate that the veteran was told that the claim would be 
denied on this basis.  The veteran may have believed that the 
claim would be considered based on the evidence of record.  
The criteria which would be used to evaluate the veteran's 
psychoneurosis, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9410, 
provides a 10 percent disability rating where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; where the symptoms are controlled by continuous 
medication.  

In this case, as the evidence of record establishes that the 
veteran does not have current symptoms of psychoneurosis, and 
is entirely devoid of medical evidence or opinion that the 
veteran has current symptoms of any psychiatric disorder, 
although he does have some age-related cognitive decline.  
Thus, the claim would be denied if considered on the evidence 
of record.  As a matter of law or fact, the appeal for a 
separate, compensable evaluation for psychoneurosis must be 
denied. 

2. Claim for evaluation in excess of 60 percent for low back 
disability

Historically, the veteran was awarded service connection for 
osteoarthritis, chronic, lumbar spine, with limitation of 
motion, by a February 1945 rating decision, and a 10 percent 
evaluation was assigned for that disability.  By a September 
1947 rating decision, that disability was re-characterized as 
low back strain, and the 10 percent evaluation was continued 
under DC 5295.  That evaluation was in effect, unchanged, 
when the veteran submitted the claim underlying this appeal.

On VA examination conducted in May 1997, the veteran reported 
having back pain every day.  The examiner noted that 
scoliosis which was present on radiologic examination of the 
lumbar spine in 1943 while the veteran was in the military, 
remained present on the current examination.  Radiologic 
examination of the lumbar spine showed generalized 
degenerative disc changes.

On VA examinations conducted in April 1999, November 2000, 
and July 2001, the veteran was ambulatory.  In April 1999, 
his posture and gait were described as normal, but in 
November 2000, he was ataxic, he was able to walk only 
slowly, and his gait was broad-based and stiff.  He was only 
able to walk about 100 feet without stopping in November 
2000; in July 2001, he reported being able to walk 75 feet 
without stopping.  His deep tendon reflexes were brisk 
bilaterally and there were no abnormal reflexes.  He had 
severely limited flexion of the lumbosacral spine and some 
limitation of extension and lateral flexion.  His strength 
was slightly decreased in the lower extremities, to 4+/5.  
The examiner agreed that the veteran had lumbosacral 
degenerative joint disease, among other diagnoses.

The veteran's service-connected low back strain with 
degenerative changes is now evaluated under 38 C.F.R. 
§ 4.71a, DC 5293.  The criteria under DC 5293 provide that a 
60 percent evaluation is appropriate for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  This is the maximum evaluation 
possible under this code.

DC 5293 involves loss of range of motion and, therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this DC.  VAOPGCPREC 36-97.  However, the 
veteran has already been awarded the maximum schedular 
evaluation for this diagnostic code, and consideration of 
pain cannot be used to warrant a higher evaluation.  Johnston 
v. Brown, 10 Vet. App. 80, 84-85 (1997) (an evaluation based 
on compensable limitation of motion encompasses pain and 
functional loss due to arthritis, and pain cannot be the 
basis for an evaluation in excess of the maximum schedular 
evaluation under a diagnostic code predicated on limitation 
of motion).

Therefore, the Board has also considered whether there is any 
other schedular basis for assigning a higher evaluation.  The 
veteran has no nerve paralysis.  His range of motion is 
limited, but there is no medical evidence of ankylosis of any 
segment of the spine.  There is no medical evidence of 
service-connected fracture or deformity of any vertebral 
body.  The Board is unable to find any applicable diagnostic 
code which would provide an evaluation in excess of 60 
percent.  See DCs 5285-5295.

The RO considered whether the case should be referred for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  
There is no evidence that the veteran's low back disability 
has necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional.  Rather, the evidence establishes that the 
veteran is able to walk, although with difficult, and does 
not require any assistive device.  The evidence shows that 
the manifestations of the low back disability are those 
contemplated by the schedular criteria.  Therefore, the Board 
concludes that the average industrial impairment from the 
disability would not be in excess of that contemplated by the 
assigned evaluation.  The Board agrees with the RO that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996). 


ORDER

Entitlement to a compensable evaluation for psychoneurosis is 
denied.

Entitlement to an evaluation in excess of 60 percent for low 
back strain with degenerative changes is denied. 




		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

